Citation Nr: 0835150	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  98-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service until March 1979 at which time 
he retired with over 21 years of service.  He died in 
February 1997.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, regional office 
(RO).  The case was remanded by the Board in January 2000 and 
August 2003.  In August 2005, the Board issued a decision 
which confirmed the denial of service connection for the 
cause of the veteran's death.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2007, 
the Secretary of Veterans Affairs (VA) and the appellant, 
through her attorney, filed a Joint Motion to vacate the 
Board's decision and remand the matter for additional 
development.  The Court granted that motion later that month.  
In March 2008, the Board referred the case for a medical 
opinion.  The appeal is now ready for review.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War; therefore, exposure to Agent Orange is 
presumed.

2.  The veteran died in February 1997, at the age of 57.

3.  According to the Certificate of Death, his immediate 
cause of death was "Cancer - Multiple Mets." No other 
conditions were noted as a significant condition contributing 
to death.

4.  At the time of the veteran's death, service connection 
had not been established for any disability.

5.  The medical evidence of record reflects that the veteran 
was diagnosed with cancer in May 1996, variously 
characterized as metastatic hepatoma, malignant neoplasm 
without a primary site, and retroperitoneal adenopathy 
without a primary site.

6.  The characterizations of the veteran's cancer are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam; service connection under provisions 
for Agent Orange exposure is not legally permissible where 
cancer is present by metastasis.

7.  The preponderance of the evidence demonstrates that the 
lungs were not the primary site of the cancer.

8.  Service medical records do not show the presence of a 
malignancy during service, nor was a malignancy demonstrated 
within one year following separation from service.

9.  The disorder that resulted in the veteran's death, cancer 
with multiple metastasis, had its onset long after service 
and is unrelated to the veteran's military service or any 
incident thereof, including exposure to Agent Orange.


CONCLUSION OF LAW

1.  Cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein, including as related to or due to exposure to Agent 
Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
1310, 5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death. 38 U.S.C.A. §§ 1310, 
5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. 38 C.F.R. 
§ 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died of cancer with multiple metastasis in 
February 1997 at the age of 57.  The appellant contends, in 
essence, that the veteran's cancer was caused by exposure to 
Agent Orange.  After a review of the claims file, the Board 
finds that the claim must be denied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for certain cancers, such as Hodgkin's 
disease, and malignant tumors may be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116 (as amended).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service. 38 C.F.R. § 3.307(a)(6)(ii).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 59 Fed. Reg. 341 (1994).

Other pertinent legal criteria include a Precedent Opinion of 
the General Counsel of VA (VAOPGCPREC) 18-97. 62 Fed. Reg. 
37954 (1997).  The General Counsel was asked the following 
question:

Does the presumption of service connection established in 38 
U.S.C. Sec. 1116 and 38 C.F.R. Secs. 3.307(a)(6) and 3.309(e) 
for diseases associated with herbicide exposure apply to both 
primary cancers and cancers resulting from metastasis?

In responding to that question, the General Counsel entered 
the following holding, in pertinent part:

Presumptive service connection may not be established 
under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a 
cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer 
developed as the result of metastasis of a cancer which 
is not associated with herbicide exposure.  Evidence 
sufficient to support the conclusion that a cancer 
listed in section 3.309(e) resulted from metastasis of a 
cancer not associated with herbicide exposure will 
constitute "affirmative evidence" to rebut the 
presumption of service connection for the purposed of 38 
U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).

The Board is bound by this legal opinion.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection. See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service medical records fail to show complaints of, treatment 
for, or diagnosis of cancer or symptoms reasonably associated 
therewith.  In May 1996, nearly 20 years after military 
discharge, the veteran was diagnosed with cancer.  He died in 
February 1997 at the age of 57.  A certified copy of the 
death certificate reveals that the cause of death was cancer 
with multiple metastases.

At the time of his death, the veteran was not service-
connected for any disabilities.  Shortly after his death, his 
widow filed a claim, which was denied.  She did not appeal 
and that claim became final.

In October 1998, the veteran's widow reopened the claim for 
service connection for the cause of the veteran's death based 
on new and material evidence and submitted letters from his 
treating oncologist.  In a September 1998 letter, the 
oncologist related that the veteran was found to have 
extensive retroperitoneal lymphadenopathy in May 1996.  He 
wrote:

Tissue diagnosis showed a poorly differentiated non-
small cell carcinoma with marked elevation in the alpha 
fetoprotein [AFP] yielding a clinical diagnosis of 
metastatic hepatoma.  The other possibility would be 
metastatic carcinoma from [an] occult lung primary.

I note that on a variety of literature reviewed and 
abstracts that Agent Orange may be associated with 
hepatoma as well as bronchogenic carcinoma.

As such, I would request that the survivors of [the 
veteran] be addressed as though the death was service 
related.

In an October 1998 letter, the oncologist essentially tracked 
the language of the September 1998 letter and related that 
the veteran was initially treated in May 1996 and the 
differential diagnoses included "metastatic non-small 
carcinoma of the lung, carcinoma of unknown primary, or even 
hepatoma since he had also an elevation in alpha 
fetoprotein."  In a March 1997 letter, the oncologist 
indicated that "[a]lthough it was not a lymphoma, it is 
conceivable that the disease was related to Agent Orange 
exposure."

By decision dated in January 2000, the Board reopened the 
claim and remanded the issue for further private medical 
records, including tissue slides for submission to the Armed 
Forces Institute of Pathology (AFIP).  The Board related that 
once relevant medical records were gathered, an opinion would 
be obtained from AFIP.

A report was, in fact, obtained from AFIP in January 2003.  
Five slides were reviewed by the Divisions of Environmental 
Pathology, Cytopathology, and Hepatic Pathology, and by the 
Department of Genitourinary Pathology.

The Division of Cytopathology indicated that the 
cytomorphologic characteristics were insufficient to 
establish a likely site of origin.

The Division of Hepatic Pathology reported that the cells did 
"not have features suggestive of hepatocellular origins" and 
"did not provide definite support for hepatobiliary origin of 
this tumor."  Further, while the private oncologist related 
that the veteran had elevated serum AFP, the report noted 
that this could occur with tumors metastatic to the liver, 
with regenerative liver, and occasionally with tumors of a 
non-hepatocellular origin.

The Department of Genitourinary Pathology related that the 
histology of the tumor was not indicative of a germ cell 
tumor.

The Division of Environmental Pathology concluded that:

Without a more definite diagnosis of the histogenesis 
and site of origin for this malignant neoplasm, no 
comment can be made about the possibility of an 
etiologic association with exposure to Agent Orange, or 
with events or incidents occurring during this patient's 
military service.

In light of the inconclusive medical evidence, the Board 
referred the case for an expert medical opinion in March 
2008.  In April 2008, such an opinion was provided by an 
associate professor of medicine in the hematology/oncology 
section of a medical university.  The report reflects that 
the professor thoroughly reviewed the claims file, 
particularly the records from the onset of the veteran's 
cancer to the date of death.  He noted that the patient's 
cancer presentation in 1996 included a painful left 
testicular swelling, and that a testicular ultrasound showed 
a small fluid accumulation.  He further noted that alpha 
fetoprotein (AFP) was significantly elevated at the time of 
diagnosis and throughout the course of treatment.  He later 
noted that only testicular and hepatic cancer would likely 
manifest the high AFP levels seen in this case.  Upon 
completion of review of all relevant evidence, he made the 
following conclusions:

(1)  The available pathological reports are insufficient 
to make any confident determinations regarding he origin 
of this patient's cancer.  There are limits to what 
pathologic science and expertise can accomplish (in 1996 
or any other era), and sometimes the pathology just 
doesn't help, end of story.

(2) Absent any reasonably confident pathologic guidance, 
the overall clinical pattern of this patient's cancer is 
such that I believe a testicular site is the most likely 
origin and a pulmonary origin is distinctly unlikely 
[emphasis added], i.e., a pulmonary origin is neither 
likely nor "as likely as not."  I think it also is 
unlikely that this cancer is a hepatocellular or 
gastrointestinal tract cancer, a prostate cancer, a 
sarcoma, or a lymphoma (Hodgkin's or non-Hodgkin's).  It 
clearly is not multiple myeloma, either.  The slight 
dilation of the proximal aspect of the pancreatic common 
duct raises a slight concern for an occult pancreatic or 
ampullary primary (not a hepatoma or cholangiocarcinoma 
since the bile ducts were not dilated), but again the 
CA19-9 was normal and the substantially elevated AFP 
level in this case is not very consistent with either of 
these types of cancer; thus, again, I find that any 
gastrointestinal tract primary is unlikely in this case.

(3) Given conclusion (2) above, plus the absence of any 
credible evidence in the medical literature of a 
causative link between herbicide exposure and 
development of testicular cancer, I feel it is unlikely 
that this patient's cancer was caused by herbicide 
exposure [emphasis added], i.e., a causative link is 
neither likely nor "as likely as not."  

Subsequently, the appellant submitted a statement dated in 
August 2008 from Marshall T. Schreeder, M.D.  He made the 
following comments:

I regret that Veterans Administration did not see fit to 
classify [the veteran's] malignancy as possible Agent 
Orange related.  I have reviewed the situation and I 
went ahead and asked for additional studies to be done 
on the tissue blocks in an effort to try to reargue the 
case.  Unfortunately, even with currently available 
techniques, we were unable to identify a disease that we 
can say is definitely related to Agent Orange exposure. 
[emphasis added]  I am sorry that I was unable to be of 
assistance in this regard.  

Associated with Dr. Schreeder's letter is a flow cytometry 
report dated in August 2008 from the Flow Cytometry Lab at 
the Huntsville Hospital which indicates that examination of 
the veteran's cancer cells resulted in the following 
conclusions:
(1) The tumor is a non-small cell carcinoma.
(2) The possibility of a melanoma, sarcoma, chronic 
lymphocytic leukemia, non-Hodgkin's lymphoma, plasma cell 
myeloma, and Hodgkin's lymphoma is essentially ruled out.
(3) This is probably not prostate carcinoma, colorectal 
carcinoma, lung adenocarcinoma, hepatocellular carcinoma, 
transitional cell carcinoma, squamous cell carcinoma, or 
renal cell carcinoma.
(4) Possible primary sites include cholangiocarcinoma, 
pancreatic carcinoma, testicular carcinoma, and 
gastrointestinal carcinoma excluding colorectum.  [emphasis 
added]

In reviewing the foregoing evidence, the Board notes that the 
service medical records are negative for complaints of, 
treatment for, or diagnosis of cancer or symptoms reasonably 
associated therewith.  Therefore, the evidence does not 
support a finding of cancer during military service.

The veteran was diagnosed with cancer in 1996, variously 
characterized as metastatic hepatoma (letter from private 
oncologist), malignant neoplasm consistent with non-small 
cell carcinoma with primary site of origin undetermined 
(cytology report), and retroperitoneal adenopathy with an 
unknown primary site (private treatment records).  A 
differential diagnosis also included testicular malignancy 
(cytology report).  While the evidence shows that the veteran 
underwent a battery of tests, it does not appear that a 
primary site of cancer was ever identified during his 
lifetime.

Even presuming that the veteran was exposed to Agent Orange 
during military service, the types of cancers associated with 
Agent Orange include Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas. The characterizations of the veteran's 
cancer identified in the medical evidence from during his 
lifetime are not included among those enumerated at 38 C.F.R. 
§ 3.309 (e) for which service connection is presumed.

Although the veteran's private oncologist raised the 
possibility that the veteran's cancer was metastasized from a 
lung primary site, the evidence showed that the lung bases 
were normal (cancer-free).  A May 1996 chest X-ray showed 
bibasilar fibrosis and atelectasis but no cancer was 
reported.  Moreover, he received treatment under a protocol 
for cancer from an unidentified primary site.  This evidence, 
contemporaneous with medical treatment, weighs against a 
finding that the respiratory system was the primary site.

The appellant has also presented copies of several articles 
pertaining to scientific studies which indicate that the 
lungs are the most likely site of origin for cancers of 
undiagnosed origin.   The Board notes, however, that these 
are studies which pertained to persons other than the 
veteran.  Therefore, the articles cannot be said to contain 
medical opinion demonstrating that the veteran's cancer 
originated in his lungs and therefore was attributable to 
herbicide exposure in service.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  

Further, medical evidence fails to show that the lungs were 
considered as a primary site any more than any other area of 
the body.  For example, the veteran underwent diagnostic 
studies of the liver, spleen, gallbladder, adrenal glands, 
kidneys, abdominal vascular structures, gastrointestinal 
tract, mesentery, bone, brain, etc.  All were negative.

Moreover, the uncertainty in the primary site of the 
veteran's cancer cannot support the conclusion that it must 
have been the lung and, therefore, due to Agent Orange 
exposure.  As such, the Board places less probative value on 
the oncologist's suggestion, two years after the veteran's 
death, that the primary site of the veteran's cancer was 
possibly the lung.  The doctor's statements that the 
veteran's cancer may have been related to agent orange and 
that it was "conceivable" that it was related are 
speculative and do not adequately support the claim.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  Moreover, 
the opinion obtained from the medical professor in April 2008 
is the most thorough and convincing opinion which is of 
record and clearly weighs against the conclusion that the 
cancer began in the lungs.  Such an opinion outweighs the 
tentative, speculative opinions presented by the appellant.  

Further, a review of the tissue slides by AFIP is consistent 
with the medical evidence of record during the veteran's life 
time.  As noted above, the AFIP report reflected that there 
was insufficient evidence to establish a likely site of 
origin.  The AFIP was unable to associate the veteran's 
cancer with exposure to Agent Orange.  As with the 
contemporaneous medical evidence, no primary site of the 
veteran's cancer could be identified.

The Board has considered the question of whether the 
condition which caused the veteran's cancer was directly 
incurred in or aggravated by military service (other than as 
secondary to Agent Orange exposure).  A review of the 
relevant clinical evidence of record, including the service 
medical records, does not contain any evidence which would 
lead to a conclusion that service connection for cancer on a 
direct basis is warranted.  In this regard, the service 
medical records do not contain findings indicative of cancer 
of any kind.

Further, there is no evidence of cancer for many years after 
service separation.  At the time of initial treatment, the 
veteran noted a two month history of abdominal and back pain.  
The absence of a diagnosis related to the cause of the 
veteran's death (cancer) for many years after military 
discharge fails to support a finding of continuity of 
symptomatology.  Moreover, no physician has ever established 
a direct medical nexus between military service and cancer.  
Therefore, the claim for service connection for the cause of 
death must be denied on a direct basis.

The preponderance of the evidence clearly weighs against the 
claim.  As explained above, the pivotal evidence in this case 
consists of medical opinions, and the opinion obtained in 
April 2008 which weighs against the claim clearly outweighs 
the other speculative opinions which have been presented.  
Therefore, there is no reasonable doubt to be resolved in 
favor of the appellant's claim.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Regulations implementing 
the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Under the VCAA, when VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  The appellant 
was notified of the VCAA as it applies to her present appeal 
by correspondence dated in April 2004.  Furthermore, her 
contentions reflect an awareness of the particular 
requirements to substantiate a claim for dependency and 
indemnity compensation (the benefit awarded when service 
connection for the cause of death is established) based on a 
nonservice-connected condition, as required by the holding in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Moreover, the issue on appeal was re-
adjudicated and a supplemental statement of the case (SSOC) 
was provided to the appellant in May 2005.  She has been 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.

The April 2004 VCAA notice letter provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  She was 
notified of the need to give VA any evidence pertaining to 
her claim.  

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless. See, e.g., 38 C.F.R. § 
20.1102.

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim. See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained, including private treatment records.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision. The 
Board notes that opinions were obtained from the AFIP and 
from another medical expert regarding the etiology of the 
veteran's primary site of cancer.  The Board has also 
reviewed the private oncologist's statements.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


